Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Amendments filed on 07/21/2021 have been fully considered and are made of record.
	a. Claims 1, 9 and 15 have been amended.
	b. Claims 21-23 have been added.


Reason for Allowance

3.	Claims 1-23 are allowed.


b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 15, 21, 22 and 23:
As to claims 1-14 the present invention is direct to a method for improving resistivity imaging, comprising: Independent claim 1 identifies the uniquely distinct features of “taking an impedance measurement with the button array at a location in the borehole; selecting a projection angle, wherein the projection angle is between a first vector and a reference vector wherein the first vector connects a measured impedance vector and a second vector that is parallel to a mud impedance and the reference vector is parallel to a real axis”.
As to claims 15-20 the present invention is direct to  a system for improving resistivity imaging, comprising: a downhole tool, wherein the downhole tool comprises: Independent claim 15 identifies the uniquely distinct features of “an information handling system, wherein the information handling system is configured to:, take an impedance measurement with the button array at a location in the borehole; select a projection angle, wherein the projection angle is between a first vector and a reference vector wherein the first vector connects a measured impedance vector and a second vector that is parallel to a mud impedance and the reference vector is parallel to a real axis”.
As to claim 21 the present invention is direct to  a method for improving resistivity imaging, comprising: a downhole tool, wherein the downhole tool comprises: Independent claim 21 identifies the uniquely distinct features of “taking a measurement with the button array at a location in the borehole; selecting a projection angle, wherein a ratio of a function of a phase angle of mud to a function of the projection angle is used to calculate a corrected measured angle; obtaining a corrected measurement from the projection angle and the measurement; and constructing an image using the corrected measurement”.
As to claim 22 the present invention is direct to  a method for improving resistivity imaging, comprising: a downhole tool, wherein the downhole tool comprises: Independent claim 22 identifies the uniquely distinct features of “obtaining a corrected measurement from the projection angle and the measurement, wherein a ratio of the function of the phase angle of mud and a phase angle of the measurement to a function of the phase angle of the mud and the projection angle is used to calculate the corrected measurement; and constructing an image using the corrected measurement”.
As to claim 23 the present invention is direct to  a method for improving resistivity imaging, comprising: a downhole tool, wherein the downhole tool comprises: Independent claim 23 identifies the uniquely distinct features of “obtaining a corrected measurement from the projection angle and the measurement, wherein a ratio of the function of the phase angle of mud and a phase angle of the measurement to a function of the phase angle of the mud and the projection angle is used to calculate the corrected measurement and wherein the ratio is calculated using Zα = |Z| cos(Φz)tan(ΦM)-tan(ΦZ)/tan(ΦM)-tan(α), wherein Z is the measured impedance, wherein ΦM is the phase angle of mud, wherein ΦZ is the phase angle of the measurement, wherein α is the projection angle; and constructing an image using the corrected measurement”.
The closest prior art, Bloemenkamp et al. (Pub No. US 2015/0355372 A1), Forgang et al. (Pub 2009/0302854 A1), Homan et al. (Pub No. US 2008/0290873 A1) teaches System and Method for Improving Resistivity, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

                                                                                                                                                                                 /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858